Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach an invention for a support ticket summarizer, similarity classifier, and resolution forecaster, the system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: train a machine learning model to identify topic sequences for support ticket communications, identify topic sequences that are classified as similar, and predict subsequent topics for multiple support ticket communications, in response to receiving the support ticket communications; identify, by the machine learning model, a sequence of topics for a communication for a support ticket and an age of the support ticket, in response to receiving the communication; identify, by the machine-learning model, historical sequences of topics, for historical support tickets, which are classified as similar to the sequence of topics, comprising determining historical ages of the historical support tickets are classified as similar to the age of the support ticket; predict, by the machine-learning model, based on the historical sequences of topics, at least one subsequent topic for the sequence of topics; and output the at least one subsequent topic.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.

Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454